DETAILED ACTION
Claims 1-6, 8-20 and 22 are pending.
Election/Restrictions
Claims 2-4, 6, 8-20, and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 April 2022.
Applicant's election with traverse of group IV, claim 1 and 5, in the reply filed on 11 April 2022 is acknowledged.  The traversal is on the ground(s) that Hosokawa does not show that the claims lack the same or corresponding special technical features (which form the basis of patentability) because Hosokawa does not disclose a lubricant-free surface, and that “the plurality of cylinders being connected by lines to the suction connection.”  
The lubricant-free surface argument is not found persuasive because the shared technical features of “a lubricant-free surface” is implied because Hosokawa and applicant’s invention share the structural similarity of direct contact between the roller bearing and cam surface, which indicates they share the same inherent properties (MPEP 2112.01).
The lines to the suction connection argument is not found persuasive because the shared technical feature of the lines to the suction connection was found obvious by Hosokawa in view of Flegel as shown below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 4,365,940) in view of Flegel (WO 2011/011,326) in view of Kindig (US 2,690,362).

In regards to claim 1, Hosokawa discloses a piston pump (fig 2) comprising:  a frame (valve plates 12, 13, c 3 l 1); a control element (oblique groove 2a, c 3 l 5) mounted in a rotatable manner (flywheel 2 rotates, c 3 l 4) about a central axis (axis of shaft 1) having at least one control surface; a plurality of cylinders (pump cylinders 6, c 2 l 45-46), each having pistons displaceable therein (pistons 7, c 2 l 45-46); … a pressure connection (the inlet to tube connected to delivery valve 16, c 2 l 65) for an outflow of the fluid out of the plurality of cylinders of the piston pump, … an inflow of a fluid (operating fluid, c 1 l 67, c 3 l 28)… and the plurality of cylinders being connected by lines …  to the pressure connection (tubes to the deliver valve 16 are depicted), the plurality of cylinders, the pistons, and the control element being configured in such a way that the position of the pistons in the plurality of cylinders can be changed by movement of the control element (piston is reciprocated by rotation of flywheel), the plurality of cylinders and the pistons being mounted in such a way that the plurality of cylinders and the pistons do not rotate completely about the central axis when the control element rotates (fig 1, the cylinders appear stationary in the frame and do not rotate about the axis), and the plurality of cylinders or the pistons are connected respectively to a rotatably mounted roller (rollers 10, c 2 l 54), wherein the contact region between the rotatably mounted rollers and the control surface of the control element is lubricant-free (the contact region between the roller 10 and control surface appears to be in direct contact without lubrication; the contact area between applicant’s roller apparatus and control surface appear to have the same direct contact as between Hosokawa’s roller and groove 2a and will be presumed to have the same inherent properties, See, MPEP 2112.01))….
Hosokawa does not explicitly disclose a suction connection  …, wherein the plurality of cylinders being connected by lines to the suction connection, … , such that an oil space which is to be sealed is not formed around the contact area. 
Flegel teaches the plurality of cylinders being connected by lines to the suction connection (suction tubes conduits 116, para 0026). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to attach suction tubes 116 of Flegel  to the inlet ports of Hosokawa (Fig 2, suction valves 17, c 2 l 65) for an of a pump in order to pump fluid, as an alternative to immersing the pump in the pumped fluid, thereby allowing the pump to pump fluids from spaces where the pump cannot be submerged (Flegel, par 0026).
Kindig teaches sealed roller bearings which do not need submersion in lubricant to operate (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sealed roller bearings of Kindig for the roller 10 of Hosokawa in order to prevent the loss of lubricant from the bearing and the entry of foreign matter into the bearing (Kindig, c 1 l 10-11) while providing the expected roller bearing function when the bearing surface is not submerged.
As a result of the combination the apparatus appears capable of functioning without an oil space which is to be sealed is not formed around the contact area. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configured the pump without immersion of the control element in order to reduce complexity of the pump lubrication system.
In regards to claim 5 dependent on 1, Hosokawa discloses wherein the at least one control surface of the control element is configured in such a way that a plurality of strokes is executed per revolution (fig 2, multiple pistons are depicted, each piston has at least one stroke during a revolution, thereby having a plurality of strokes,).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746